UNITED STATES DISTRICT COURT                                         DISTRICT OF MAINE
                                                                     DOCKET: 2:20-CV-400-JDL
U.S. BANK NATIONAL ASSOCIATION,                       )
AS INDENTURE TRUSTEE, FOR THE                         )
HOLDERS OF THE CIM TRUST 2017-1,                      )
MORTGAGE-BACKED NOTES, SERIES 2017-1                  )
                                                      )
                PLAINTIFF                             )
V.                                                    )              ANSWER TO
                                                      )              COMPLAINT FOR
BENJAMIN P. CAMPO, JR. ESQ., SPECIAL                  )              FORECLOSURE
ADMINISTRATOR OF THE ESTATE OF                        )              BY CIVIL ACTION
RALPH S. ADAMS                                        )              TITLE TO REAL ESTATE
                                                      )              IS INVOLVED
                DEFENDANT                             )
                                                      )
                                                      )


                           785 Court Street, Auburn, ME 04210
     Mortgage recorded in Androscoggin County Registry of Deeds in Book 6906, Page 20


        NOW COMES the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of

the Estate of Ralph S. Adams, by and through its attorneys, Douglas, McDaniel & Campo LLC,

and answers Plaintiff's Complaint for Foreclose by Civil Action ("Plaintiff's Complaint") as

follows:

1.      Defendant is without knowledge or information sufficient to form a belief as to the truth

        or falsity of the allegations contained in Paragraph 1 of Plaintiff's Complaint, and hereby

        denies the same.

2.      Defendant is without knowledge or information sufficient to form a belief as to the truth

        or falsity of the allegations contained in Paragraph 2 of Plaintiff's Complaint, and hereby

        denies the same.
3.    Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 3 of Plaintiffs Complaint, and hereby

      denies the same.

4.    Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 4 of Plaintiffs Complaint, and hereby

      denies the same.

5.    Defendant admits the allegations contained in Paragraph 5 of the Plaintiffs Amended

      Complaint.

6.    Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 6 of Plaintiffs Complaint, and hereby

      denies the same.

7.    Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 7 of Plaintiffs Complaint, and hereby

      denies the same.

8.    Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 8 of Plaintiffs Complaint, and hereby

      denies the same.

9.    Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 9 of Plaintiffs Complaint, and hereby

      denies the same.

10.   Defendant asserts that the Mortgage speaks for itself, but lacks the knowledge or

      information sufficient to form a belief as to the truth or falsity of the other allegations

      contained in Paragraph 10 of the Complaint, and therefore denies the same
11.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 11 of Plaintiffs Complaint, and

      hereby denies the same.

12.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 12 of Plaintiffs Complaint, and

      hereby denies the same.

13.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 13 of Plaintiffs Complaint, and

      hereby denies the same.

14.   Defendant admits the allegations contained in Paragraph 14 of the Plaintiff's Amended

      Complaint.

15.   Defendant admits the allegations contained in Paragraph 15 of the Plaintiff's Amended

      Complaint.

16.   Defendant admits the allegations contained in Paragraph 16 of the Plaintiff's Amended

      Complaint.

17.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 17 of Plaintiffs Complaint, and

      hereby denies the same.

18.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 18 of Plaintiffs Complaint, and

      hereby denies the same.
19.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 19 of Plaintiffs Complaint, and

      hereby denies the same.

20.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 20 of Plaintiffs Complaint, and

      hereby denies the same.

21.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 21 of Plaintiffs Complaint, and

      hereby denies the same.

22.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 22 of Plaintiffs Complaint, and

      hereby denies the same.

23.   Defendant admits the allegations contained in Paragraph 23 of the Plaintiffs Amended

      Complaint.

24.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 24 of Plaintiffs Complaint, and

      hereby denies the same.

25.   Paragraph 25 is a legal conclusion, in so much as an answer is required, Defendant denies

      the allegations contained in Paragraph 25 of the Plaintiffs Complaint.

26.   Defendant is without knowledge or information sufficient to form a belief as to the truth

      or falsity of the allegations contained in Paragraph 26 of Plaintiffs Complaint, and

      hereby denies the same.
27.     Defendant is without knowledge or information sufficient to form a belief as to the truth

        or falsity of the allegations contained in Paragraph 27 of Plaintiff's Complaint, and

        hereby denies the same.

28.     Defendant is without knowledge or information sufficient to form a belief as to the truth

        or falsity of the allegations contained in Paragraph 28 of Plaintiff's Complaint, and

       hereby denies the same.

29.    Defendant is without knowledge or information sufficient to form a belief as to the truth

       or falsity of the allegations contained in Paragraph 29 of Plaintiff's Complaint, and

       hereby denies the same.

30.    Defendant is without knowledge or information sufficient to form a belief as to the truth

       or falsity of the allegations contained in Paragraph 30 of Plaintiff's Complaint, and

       hereby denies the same.

31.    Paragraph 31 is a legal conclusion, in so much as an answer is required, Defendant denies

       the allegations contained in Paragraph 31 of the Plaintiff's Complaint.

32.    Paragraph 32 is a legal conclusion, in so much as an answer is required, Defendant denies

       the allegations contained in Paragraph 32 of the Plaintiff's Complaint.

33.    Defendant admits the allegations contained in Paragraph 33 of the Plaintiff's Amended

       Complaint



       WHEREFORE, the Special Administrator Defendant prays that this Honorable Court

respectfully dismiss this action and grant any such relief that he Court may deem necessary and

proper under the circumstances.
                                      Respectfully submitted,




                                  '    ti            ,, ,___,, /
                                              {.,/
                              Benjamin P. Campo, Jr., Bar No. 9334
                              Defendant Special Administrator for the Estate of
                              Ralph S. Adams.

DOUGLAS MCDANIEL & CAMPO LLC PA
90 Bridge Street, Suite 100
Westbrook, ME 04092
(207) 591-5747
bcampo@douglasmcdaniel.com
